Title: From Thomas Jefferson to Rufus King, 17 August 1825
From: Jefferson, Thomas
To: King, Rufus


Dear Sir
Monticello
Aug. 17. 25.
In two former letters of June 30. and July 28. I took the liberty, on behalf of the University of Virginia of inclosing to you two bills of exchange, the one for 1350. £ sterl. cost here 6300. D. the other for 675. £ sterl. cost here 3157. D 50 c the former for the purchase of a philosophical apparatus, the latter for that of Anatomical articles, according to details in those letters. the letter of July 28.  covered a duplicate of the 1st bill of 1350. £ sterl. and  the object of the present is to forward a duplicate of the 2d bill of 675. £ sterl. and referring to those letters entirely I repeat here the thankfulness with which we shall recieve the favor asked in them, and the assurance of my high respect and esteem personally.Th: Jefferson